Order entered September 21, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00228-CR

                                VICENTE RAMIREZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-18106-U

                                             ORDER
       We REINSTATE the appeal.

       By order entered September 17, 2018, the Court abated the appeal for a hearing before

the trial court regarding why appellant’s brief had not been filed. On September 20, 2018,

appellant tendered his brief and filed a motion to extend the time to file the brief.

       We VACATE our September 13, 2018 order requiring the trial court to conduct a

hearing and make findings regarding appellant’s brief. We GRANT appellant’s motion to

extend and ORDER appellant’s brief filed as of the date of this order.



                                                        /s/    LANA MYERS
                                                               JUSTICE